Name: Commission Regulation (EC) No 1418/95 of 23 June 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff;  economic policy;  prices
 Date Published: nan

 24. 6 . 95 EN | Official Journal of the European Communities No L 141 /5 COMMISSION REGULATION (EC) No 1418/95 of 23 June 1995 fixing for the 1995/96 marketing year the minimum price to be paid to producers for unprocessed dried figs and the amount of production aid for dried figs Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULAT ON : Article 1 For 1995/96 the marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for unprocessed dried figs of category C ; and (b) the production aid referred to in Article 5 of the same Regulation for dried figs of category C ; shall be as set out in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1032/95 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 4 (2) of Regulation (EEC) No 426/86 provides that the minimum price to be paid to producers for unprocessed dried figs shall be increased each month during a certain period of the marketing year by an amount corresponding to storage costs ; whereas, in fixing this amount, the technical storage costs and interest cost should be taken into consideration ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 2 The amount by which the minimum price for unpro ­ cessed dried figs is to be increased on the first of each month from September until June is hereby fixed at ECU 0,966 per 100 kilograms net of category C. For other categories the amount shall be multiplied by the coefficient applicable to the minimum price listed in Annex I to Commission Regulation (EEC) No 1709/84 (*), as last amended by Regulation (EEC) No 2322/89 (6). Article 3 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 105, 9 . 5. 1995, p. 3 . (3) OJ No L 119, 11 . 5. 1990, p. 74. (4) OJ No L 201 , 31 . 7. 1990 , p. 4. 0 OJ No L 162, 20. 6. 1984, p. 8 . (&lt;) OJ No L 220, 29 . 7. 1989, p. 58 . No L 141 /6 [ EN Official Journal of the European Communities 24. 6 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission 24. 6 . 95 EN Official Journal of the European Communities No L 141 /7 ANNEX Minimum price to be paid to producers Product ECU/100 kg net,ex producer Unprocessed dried figs of category C 80,496 Production aid Product ECU/100 kg net Dried figs of category C 33,552